 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore, Maryland,including floor directors and artists,but excludingporters, guards,professional employees,and supervisors as defined inthe Act.If the Painters desires to participate in an election in this unit, itmay have its name placed on the ballot by so requesting the RegionalDirector within 5 days from date of this decision.[The Board dismissed the petition in Case No. 5-RC-1878.]Hughes Aircraft Company IandUnited Association of Journey-men and Apprentices of the Plumbing and Pipefitting Industryof United States and Canada,Local 545,2 PetitionerandUnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of United States and Canada,Refrig-eration Fitters Branch,Local 250 3 and Sheet Metal WorkersInternational Association,Local Union No. 170,Joint Petition-ersandLocals 250 and 545, and Sheet Metal Workers Interna-tionalAssociation,Local UnionNo. 170,4Joint Petitioners.CasesNos. 21-RC-4103, 21-RC-4098, and 21-RC-4112.Febru-ary 20,1956DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section (9)(c) (1) and Section 2 (6) and (7) of the Act.'1The Employer's name appears as amended at the hearing.Hereinafter calledLocal 545.s Hereinafter called Local 250.4 Hereinafter called the Sheet Metal Workers.The hearing officer allowed the SheetMetalWorkers to Join Local 250 and Local545 asJoint Petitionersin Cases Nos.21-RC-4098 and 21-RC--4112.The Intervenor,AircraftIndustrialWorkers Local 1553,AFL-CIO,questioned the sufficiency of the Sheet Metal Workers'showing of interest andmoved to dismiss the petitions on that ground.As a labororganization's showing ofinterest is an administrativematter tobe determined solelyby the Board,the motion todismiss is denied.General Electric Company, DistributionTransformer Department,110NLRB 992.Moreover,we are administratively satisfiedthat the SheetMetal Workers'showing of interestwas adequate.s At the hearing the Intervenorcontendedthat its November9, 1953, collective-bargain-ing contractwith the Employer,coveringthe Culver City andLos AngelesAirport site115 NLRB No. 77. HUGHES AIRCRAFT COMPANY -5054. In Case No. 21-RC-4112 the Petitioners seek to sever from anexisting production and maintenance unit, "employees in air-condi-tioning and refrigeration department, including air-conditioning andrefrigerationmechanics,maintenanceplumbers,and sheet metalworkers, maintenance, in the deparment." In the alternative, theyurge the severance of separate units of (a) sheet metal workers, (b)plumbers,and (c) air-conditioning and refrigeration mechanics.' TheEmployer and the Intervenor oppose severing any or all of the Peti-tioners' proposed units.The Employer is engaged in the manufacture, development, re-search, and engineering of electronic and airborne equipment. It hastwo plants within the State of California known respectively as theCulver City and Los Angeles Airport site plants, located about 5 milesapart.The production and maintenance employees at both plants,except for welders and electricians, have been represented by theIntervenor as part of a single unit.A. Departmental unitAs stated, the Petitioners' initial position is that air-conditioningand refrigeration department employees should be severed from theexisting broader unit.However, the Employer does not have an air-conditioning and refrigeration department.The employees whom thePetitioners wish to represent on a departmental basis actually com-prise a segment of the plant engineering department.This depart-ment (department 67) is comprised of four sections.One of thesesections,known as themaintenanceand rearrangement section, is fur-ther subdivided into five units which include maintenance unit 3 atthe Culver City plant, and the Los Angeles Airport site maintenanceunit at the Los Angeles Airport site plant.All but 1 of the air-conditioning and refrigeration mechanics and 2 of the plumbers areassignedeither to maintenance unit 3 or the Los Angeles Airport sitemaintenanceunit.However, these two units include not only theemployees desired to be represented by the Petitioners, but also variousother mechanics and miscellaneous employees working under the sameproduction and maintenance employees is a bar to these petitions.The contract was fora 2-year period ending November 8, 1955, and renewable automatically thereafter forannual periods unless eitherpartygave notice at least 60 days prior to the agreement'sanniversary date of a desire to terminate,amend, or modify.The petitions in this pro-ceeding were filed on August8, 11, and 24,1955.As the petitions were filed before theautomatic renewal date of the contract,they are not barred by the agreement.CentralRufina,108 NLRB 307.9 Thus, in CaseNo. 21-RC-4103, Petitioner Local 545 seeks to represent a unit of main-tenance plumbers and pipefitters.In Case No. 21-RC-4098,Joint Petitioners Local 250and the Sheet Metal Workers,seek to represent a unit of air-conditioning and refrigera-tion mechanicsIn Case No.21-RC-4112,Joint Petitioners Locals 250 and 545 and theSheet Metal Workers,seek to represent sheet metal workers, maintenance. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision whom the Petitioners do not seek to include in their allegeddepartmental Unit .7The employees' in the Petitioners' proposed alleged departmentalunit are notsupervised by a separate foreman, they are not physicallysegregated from other maintenance employees, and they do not workas a separateand distinct group.It is apparent that the proposedunit is not a departmental unit, but represents an arbitrary groupingof heterogeneous employees without sufficient separate community ofinterest to justify their severance from the existing production andmaintenance unit.mental unit is inappropriate.B. Sheet metal workers unitThere are three sheet metal workers in the unit requested, all ofwhom work at the Culver City plant in maintenance unit 3.The Em-ployer's job description for these employees states generally that,"This occupation requires laying out, fabricating, assembling, install-ing, repairing, altering and maintaining non-productive sheet metalparts and assemblies."Of the 3 sheet metal workers, 1 was transferred from the classifica-tion of utility worker A, and the other 2 from the classification ofmaintenance mechanic B.The Employer recognizes two grades ofsheet metal workers.However, no evidence was offered to show howmuch time must be spent in grade B before promotion to grade A.The sheet metal workers do not have a formal apprentice trainingprogram or separate supervision and there is no other evidence toestablish their alleged craft status.We have previously held that the burden of establishing facts tojustify craft severance rests upon the petitioning union.'We findthat the evidence is insufficient to show that the sheet metal workersare exercising true craft skills.Accordingly, we find that the pro-posed unit of sheet metal workers is inappropriate.C. Plumbers unitThe maintenance plumbers in maintenance unit 3 work mostly onthe job sitein various buildingsthroughout the Culver City plant.Theyinstall,repair,assemble, and maintainplant plumbing, com-pressed air and steam systems, and accessory installations for machinesand equipment.Major installation and new construction work is4Working in maintenance group 3 are maintenance mechanics, stationary engineers, amachine rebuilder, and a utility group. In the Los Angeles Airport site maintenance unitaremaintenancemechanics,carpenters, electricians,janitors,maintenance helpers, agardener,an office equipment mechanic,an oiler, a maintenance painter, and a utilityworker.8American Potash & Chemical Company,107 NLRB 1418. HUGHES AIRCRAFT COMPANY507performed by outside contractors.However, the Employer's plumbersmake smaller installations such as drinking fountains, toilets, andbasins.The plumbers occasionally work with mixed craft groupswhile plying their trade.They use pipecutting and threading ma-chines, hoists, die traps, and melting pots.Certain types of plumbingdone by these employees must comply with city and State codes.The Employer does not have a formal apprenticeship program forplumbers.However, it does recognize two grades referred to asA and B plumbers. The Employer admitted that it would takean inexperienced employee hired as a B plumber 3 to 4 years to reachan A status.At present nearly all the plumbers are classified as Aplumbers and a majority of them were hired in that capacity.Fourof the present A plumbers formerly occupied other positions in theplant : three of them were first transferred into the B plumber clas-sification from laboring classifications and the fourth was formerly anair-conditioning and refrigeration mechanic A.The B plumbersact as helpers to the A plumbers and after gaining experience theyare promoted to the A classification.We find, contrary to the Employer, that the maintenance plumbersA and B are a craft group entitled to separate representation.'The Petitioner does not seek to include the maintenance plumbersin the electronic manufacturing division as part of the plumbers unit.These plumbers work in the production area under separate super-vision and are located apart frpm the other maintenance plumbers.They take care of stoppages in the plumbing lines leading to produc-tion equipment, such as mills, lathes, and heating and welding equip-ment.It appears that they possess the same skills as the other main-tenance plumbers.Accordingly, we shall include them in the unit.D. Air-conditioning and refrigeration mechanics unitThe air-conditioning and refrigeration mechanics work out of thesamearea in the maintenance shop as do the maintenance plumbers.Like the plumbers, they spend most of their time on the job site.Although the Employer maintains A and B classificationsof air-con-ditioning and refrigeration mechanics, it does not have a formal ap-prenticeship program for these employees.Presently, all but oneof the air-conditioning mechanics are in the A class.Most of the major installation or overhaul of refrigeration and air-conditioning equipment is done by members of other trades,such aselectricians, plumbers, or maintenancemechanics.The maintenancemechanics, in particular, do most of the overhauling and installationof large compressorsand pumps dealing with air conditioning.The9Rheem Manufacturing Company,110 NLRB 904;Stauffer Chemical Company of Nevada,113 NLRB 1255. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDprimary duty of the air-conditioning and refrigeration mechanic isto inspect regularly the fans, thermostats, dampers, and other air-conditioning, cooling, and heating equipment. In addition, they an-swer trouble calls involving routine repairson smallcompressors andother air-conditioning equipment.Three of the air-conditioning mechanics are termed "operators."They are assigned to a large central unit, suchas anair-conditioningcompressor, a sewer pump, or an electrical power generator.Theirfunction is to maintain these units in a manner somewhatanalogousto the work of stationary engineers, except that the "operators" do nottend to the operation of the boilers and hence are not required to havelicenses as are the stationary engineers.However, about seven ofthem have been stationary engineers and maintain their licenses.Atleast one of them acts as a standby for the stationary engineers. The"operators" have the same supervision as other air-conditioningmechanics.The Board has consistently held that air-conditioning and refrigera-tion employees do not constitute a craft group entitled to severancefrom a production and maintenance unit.10We do not think the factsof this case warrant a departure from this precedent.Accordingly,we find inappropriate the proposed unit of air-conditioning and main-tenance mechanics.We shall direct an election by secret ballot among the followinggroup of employees at the Employer's Culver City and its Los AngelesAirport site plants in California :All maintenance plumbers A and B, excluding all other employeesand supervisors as defined in the Act.If a majority vote for Local 545 they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and theRegionalDirector conducting the election directed herein is instructed to issuea certification of representatives to Local 545 for the unit describedabove, which the Board, under such circumstances, finds to be appro-priate for the purposes of collective bargaining. In the event amajority do not vote for Local 545, these employees shall remain apart of the existing unit and the Regional Director will issue a certifi-cation of results of election to such effect.In view of the fact that we have found the other proposed unitsinappropriate, we shall dismiss the petitions involving such units.[The Board dismissed the petitions in Cases Nos. 21-RC-4098 and21-RC-4112.][Text of Direction of Election omitted from publication.]10Merck .& Co , Inc,111 NLRB 960, and cases cited therein.